DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 105275454 (submitted with the IDS, and hereafter referred to as ‘454).
Regarding claims 1 and 17, ‘454 discloses a system and method comprising: a floating device 10 disposed on top of a column of drilling fluid in an annulus of a wellbore, the floating device comprising a capsule 24 and at least one transmitter 27 coupled to the capsule, the at least one transmitter to emit a signal in a direction up the annulus; at least one receiver 16 positioned in a surface region above the wellbore, the at least one receiver to detect the signal emitted by the at least one transmitter; and a processor 13 in communication with the at least one receiver, the processor to determine a distance between the floating device and a reference point in the surface region based on the detected signal, the distance indicative of a level of the drilling fluid in the annulus (see figs. 1-3; and pages 9-13 of the translation).
Regarding claim 2, the system of claim 1, wherein the at least one transmitter 27 is disposed inside the capsule (the paragraph at the top of page 10 states that there are recessed, inner grooves for receiving each device, such as 27).
Regarding claim 3, the system of claim 2, further comprising a power source 26 disposed inside the capsule and in communication with the at least one transmitter (fig. 3).
Regarding claim 5, the system of claim 1, wherein the at least one transmitter comprises an electromagnetic wave transmitter (see page 10).
Regarding claim 9, the system of claim 1, further comprising a flow conduit 12 arranged in the surface region and in fluid communication with the annulus, the flow conduit having a flow outlet for outflow of drilling fluid received from the annulus (fig. 1).
Regarding claim 10, the system of claim 9, wherein the at least one receiver is positioned proximate the flow conduit (fig. 1, wherein the receiver 16 is located in the bottom of element 4).
Regarding claim 18, the method of claim 17, wherein the annulus is formed between the wellbore and a drill string 2 disposed in the wellbore, and wherein emitting the signal, detecting the signal, and determining the distance are performed during a drilling operation with the drill string (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘454 in view of US 6443228 to Aronstam et al.
Regarding claim 4, ‘454 teaches the transmitter from claim 1 above that transmits electromagnetic waves/signals, but does not specifically teach that it transmits acoustic waves.
Aronstam teaches a floating device 450 with a transmitter 462 similar to that of ‘454 (fig. 6).  It is further taught that the signals/waves used in the system can be acoustic or electromagnetic (col. 9, lines 12-17).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use acoustic signals/waves from the transmitter as taught by Aronstam as the signals/waves for the transmitter of ‘454. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because acoustic signals/waves were a well-known alternative for electromagnetic signals/waves as taught by Aronstam.
Regarding claims 7 and 8, ‘454 teaches the floating device 10 with the transmitter 27 inside (see rejections of claims 1 and 2 above), but does not specifically teach that there are at least two transmitters emitting different types of signals.  Although ‘454 teaches one transmitter, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to add another transmitter into the device of ‘454 since this would involve a mere duplication of parts.  Although the reference does not disclose a plurality of transmitters, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
And for the same reason/motivation applied to claim 4 above, the two transmitters that are now in the floating device of ‘454 can transmit electromagnetic waves/signals from one of the transmitters and acoustic waves/signals from the other transmitter.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘454 in view of US 9540924 to Klass et al.
Regarding claim 6, ‘454 teaches the transmitter from claim 1 above that transmits electromagnetic waves/signals, but does not specifically teach that there is a light source.
Klass teaches an electromagnetic wave/signal transmitter for use downhole, similar to that of ‘454.  It is further taught that the transmitter has a light source 16/18 (fig. 2b, claim 19).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a light source as taught by Klass in the transmitter of ‘454. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a light source was a well-known addition to electromagnetic transmitters for the purpose of improving the means for obtaining/providing signals in the downhole environment, as taught by Klass (col. 3, lines 8-11).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘454 in view of US 20130025943 to Kumar.
Regarding claim 11, ‘454 teaches the flow outlet from claim 9 above, but does not specifically teach that there is a mesh cover over the outlet to stop floating devices.
Kumar teaches floating devices 9 and a flow outlet similar to that of ‘454 (fig. 1).  It is further taught that there is a mesh cover 15 in the outlet to prevent the devices from passing through the outlet (paragraph 0011).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh cover as taught by Kumar in the outlet of ‘454. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a mesh cover was a well-known means to prevent the devices from passing through the outlet, as taught by Kumar.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘454 alone.
Regarding claim 19, ‘454 teaches the method from claim 17 above, but does not specifically teach that the steps are performed while pulling the string out of the wellbore.  However, since the steps are performed during drilling (see rejection of claim 18 above), it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention for the steps to still be performed while pulling the string out of the wellbore because there does not appear to be any teaching in ‘454 that would prevent the operations from being performed as equally well during drilling, or when the string is being removed.
Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674